id office uilc cca_2011051913562722 ------------- number release date from ------------------------------ sent thursday date pm to -------------------------------- cc subject fw actions constituting an examination - 2nd scenario ------------------------- below is the response i received let me know if you need anything further the issue is whether the actions taken by the revenue_agent constitute an examination or a survey of the six tax years at issue while the agent indicated that one of the six years had been examined and the remainder had been surveyed the concern is that because a form_870 was signed for all six years all of the years may be considered to have been examined neither the code nor the regulations provide an express definition of examination or survey sec_7602 implicitly defines an examination as an inspection of the taxpayer's books_and_records the summonsing of persons and documents and the taking of testimony for the purposes of determining a taxpayer's correct_tax liability or collecting such liability sec_7602 authorizes the service t o examine any books papers records or other data which may be relevant for the purpose of ascertaining the correctness of any return sec_601_105 of the statement of procedural rules cfr part addressing examination of returns uses the term examination in describing the inspection of the taxpayer's books_and_records for the purpose of determining the taxpayer's correct_tax liability section dollar_figure of revproc_2005_32 lists actions taken by the service that are not examinations inspections or reopenings looking at a tax_return is not an examination revproc_2005_32 sec_4 a sec_4 d of the rev_proc provides examples to illustrate actions that are not examinations inspections or re-openings these examples include service contact with a taxpayer to correct mathematical or clerical errors and adjustments resulting from an unallowable item revproc_2005_32 sec_4 d ii a iii a the tax_court has held that no examination occurred absent inspection of a taxpayer's books of account or a formal audit 66_tc_1084 to inspect the 'books of account' would require at a minimum that the respondent have access to and physically view a taxpayer's books_and_records id pincite a review of a tax_return and its accompanying schedules does not constitute an inspection of a taxpayer's 'books of account ' guerkink v united_states 354_f2d_629 7th cir irm addresses surveys after assignment in the context of the joint_committee procedures returns in joint_committee cases may be surveyed after assignment if the returns would normally have been surveyed before or after assignment except for the fact that the returns require joint_committee review the examiner can survey some or all of the returns irm while the irm does not provide a definition of what constitutes a survey it does describe survey procedures in various contexts it also contrasts survey procedures with examination procedures claims for refund may be allowed without examination or contact with the taxpayer where the examiner concludes after survey of the case file that the claim is clearly allowable in full any such claim which if allowed would produce an overassessment and or overpayment exceeding dollar_figure may be allowed without examination but only after notification is received from the joint_committee on taxation that the service may proceed with the disposition of the claim as proposed in the report submitted under the provisions of sec_6405 of the code policy statement irm while cases should be selected and started in accordance with these priorities in a limited number of circumstances there may be returns that appear in the judgment of the examiner and manager to warrant survey without taxpayer contact irm there must be sufficient documentation in the examiner's case file to justify that an examination is not warranted irm the examiner's request for retained copies of the taxpayer's tax returns prior rars or information otherwise available from public sources is within the confines of a survey action irm however if the examiner makes an inspection of any portion of the taxpayer's books_and_records except as provided in this section or discusses any potential issues with the taxpayer the return may not be surveyed under this procedure irm we conclude from the authorities cited that while an examination permits contact with the taxpayer and examination of books_and_records a survey does not a survey is limited to review of a tax_return in a case where examination is not warranted or necessary from the facts we received it appears as though one year was examined and that five years were surveyed merely reviewing tax returns and adjusting computations does not rise to the level of an examination the taxpayer's signing of a form_870 does not alter this determination revproc_2005_32 provides that corrections and adjustments may be made to a taxpayer's liability in actions other than examinations irm provides that the service should use form_870 series to close joint_committee cases the form_870 series includes form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment and form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment a form_870 is not a final agreement with respect to a taxpayer's tax_liability for a given year as its language clearly states your consent will not prevent you from filing a claim_for_refund after you have paid the tax if you later believe you are so entitled it will not prevent us from later determining if necessary that you owe additional tax nor extend the time provided by law for either action a form_870 merely allows the service to immediately assess a deficiency and its use is not limited to cases where an examination has occurred please contact me should you have any questions or concerns with respect to this advice
